Citation Nr: 9915703	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  94-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1953 to December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  

Initially, the veteran also sought an increased evaluation 
for the residuals of bilateral frostbite of the feet.  The 
veteran had perfected an appeal in regard to that issue in 
July 1992.  In a rating decision of June 1998, the RO granted 
a 30 percent evaluation for the residuals of cold injury to 
the right lower extremity and a 10 percent evaluation for the 
residuals of cold injury to the left lower extremity; the 
combined evaluation, if treated as a single disability, is 40 
percent.  The veteran was notified of the decision and, in a 
July 1998 letter to the RO, stated that he accepted the 
evaluations for his lower extremities and withdrew the 
increased rating issue from further consideration.  As the 
Board has not yet rendered a final decision in regard to the 
increased rating issue, it is properly withdrawn, and will 
not be addressed further in this decision.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.204 (1996).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran's only service-connected disabilities are for 
the residuals of cold injury to the right foot, evaluated as 
30 percent disabling, and for the residuals of cold injury to 
the left foot, evaluated as 10 percent disabling; his 
combined evaluation is 40 percent.  

3.  The veteran has reported that he has a high school 
education, that he retired after twenty years employment as a 
shipper in a meat company, and that he left his employment in 
April 1991 because of his lower extremities disabilities.  

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment, which 
are consistent with his educational background and 
occupational experience.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 
(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is rendered unemployable as a 
result of his service-connected disabilities.  Specifically, 
he maintains that his physician has told him to stay off his 
feet and to lay down every two and a half-hours to control 
the pain and swelling in his lower extremities.  He also 
maintains that he had to leave his last employment because of 
his service-connected lower extremities disabilities.  As 
such, he asserts that his service-connected disabilities are 
so severe as to render him unable to pursue substantially 
gainful employment.  

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 48, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, will 
be considered as one disability.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19.  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Initially, the Board notes that the veteran's only service-
connected disabilities are residuals of cold injury to his 
right foot, evaluated as 30 percent disabling, and residuals 
of cold injury to his left foot, evaluated as 10 percent 
disabling, for a combined, including the bilateral factor, 40 
percent disability rating.  See 38 C.F.R. §§ 4.25, 4.26.  
Under 38 C.F.R. § 4.16(a)(1), the veteran's disabilities of 
the lower extremities are considered as one disability, 
evaluated as 40 percent disabling.  Clearly, such disability 
is not one which, by regulation, is sufficient to render the 
average person unemployable, nor is it a single disability 
evaluated as 100 percent disabling.  In determining whether 
the veteran is, nevertheless, entitled to a total rating 
(pursuant to the provisions of 38 C.F.R. § 4.16), the Board 
will first consider the propriety of the current evaluations 
for the veteran's service-connected disabilities.  

During the pendency of appeal, the criteria for evaluating 
residuals of cold injury, set for at 38 C.F.R. § 4.104, 
Diagnostic Code 7122, were revised, effective August 13, 
1998.  Under such circumstances, the Board will, as the RO 
has done, consider both the former and revised criteria in 
determining the propriety of the current evaluations, and 
apply the more favorable criteria.  See Karnas v Derwinski, 1 
Vet. App. 308, 312-313 (1991). 

Prior to August 13, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
7122, provided that a 30 percent evaluation was warranted for 
the residuals of bilateral frozen feet (immersion feet) with 
persistent moderate swelling, tenderness, redness, etc., and 
a 50 percent evaluation required loss of toes, or parts of 
toes, and persistent severe symptoms.  With extensive losses, 
higher ratings could be found warranted by reference to 
amputation ratings for toes and combination of toes.  In the 
most severe cases, ratings for amputation or loss of use of 
one or both feet should be considered.  There was no 
requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).  

The revised criteria, set forth at 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998), effective August 18, 1998, notes 
that for cold injury residuals amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy will 
be separately evaluated under other diagnostic codes.  Also, 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., will be separately evaluated, unless they are 
used to support an evaluation under Diagnostic Code 7122.  
Further, each affected part (e.g., hand, foot, ear, nose) is 
rated separately and the ratings are combined in accordance 
with 38 C.F.R. §§ 4.25, 4.26.  Under Diagnostic Code 7122, 
cold injury residuals with arthralgia or other pain, 
numbness, or cold sensitivity warrants a 10 percent 
evaluation.  Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) warrants a 20 percent evaluation.  
For a 30 percent evaluation, there must be arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

Review of the claims folder indicates that the veteran was 
treated for frostbite of both feet while on active duty in 
February 1954.  By 1968, he was complaining of discomfort and 
blanching of the toes when exposed to cold.  By 1991, the 
residuals of frostbite were manifested by cold 
hypersensitivity and venous insufficiency involving his right 
leg.  A VA orthopedic evaluation in December 1991 revealed no 
tenderness, swelling, scaling of the skin, changes in 
circulation, or other abnormalities about the toes.  He had 
full range of motion of the toes.  The veteran's VA 
outpatient treatment records from February 1991 to October 
1993 show that he was seen for complaints of pain in both 
feet.  Objective findings revealed right leg venous 
insufficiency.  Otherwise, his lower extremities had normal 
temperature and good pulses on examination.  

The veteran underwent VA evaluations of his lower extremities 
in August 1997 and April 1998, which reported essentially 
similar complaints and findings.  He had no amputations or 
other tissue loss.  He had cold sensitization, especially 
during the winter.  There was no Raynaud's phenomenon and no 
hyperhidrosis.  There was paresthesia, described as a burning 
in the right great toe and chronic pain in the toe.  He had 
no recurrent fungal infections, breakdown or ulceration of 
frostbite scars.  There was no protuberance of nail growth, 
skin cancer, chronic ulcers, or scars.  No significant 
arthritic changes were revealed.  There was edema of the 
right leg related to chronic venous insufficiency.  Changes 
in skin color, related to an area of superficial varicosities 
on the right ankle, were observed.  There was no skin 
thickening or thinning.  Skin temperature was normal with no 
atrophy, excess dryness or moisture.  There was no 
ulceration.  The nails appeared to be yellow and colored in 
the right great toe.  Neurologically, his reflexes were 
symmetrical and hyperactive throughout.  There was no sensory 
deficit, no motor weakness or atrophy.  Orthopedically, he 
had normal range of motion of all joints.  Venus Doppler test 
performed in June 1998 revealed no evidence of deep venous 
thrombus and there was no evidence of valvula incompetency.  

Based on the foregoing, the Board finds that the veteran's 
combined disability evaluation of 40 percent is appropriate 
for his lower extremities disabilities.  He does not have any 
loss of toes or persistent severe symptoms, which would 
warrant a higher evaluation under the former criteria.  Under 
the revised criteria, in the absence of amputations, 
carcinoma, or Raynaud's phenomenon, a 30 percent evaluation 
is appropriate.  As for his left foot, absent findings of 
tissue loss, nail abnormalities, color changes, loss of 
sensation, hyperhidrosis, or X-ray abnormalities, a 10 
percent evaluation is appropriate.  

However, the veteran's combined 40 percent evaluation meet 
the threshold percentage requirement for a single disability 
under 38 C.F.R. § 4.16(a).  As such, the veteran may be 
granted a total rating only if the criteria for consideration 
of a total rating on an extra-schedular basis, pursuant to 
38 C.F.R. § 4.16(b), are met.  

On his October 1991 application for a total rating, the 
veteran reported that he had a high school education.  His 
employment history includes work as a shipper for a dried 
beef company from 1970 to 1991.  He claims he last worked 
full time in April 1991 because he became too disabled to 
continue working.  The veteran's employer related that the 
veteran retired in April 1991.  

During his December 1991 VA examination, he related he had 
discontinued his employment as a shipper at a meat factory 
the previous April because there was no sitting job 
available.  He complained that being on his legs for more 
than several hours at a time significantly aggravated his 
lower extremity pain, particularly the swelling and numbness 
in his right ankle and foot.  

During the veteran's personal hearing held before a hearing 
officer at the RO in September 1992, he testified that he had 
been employed as a shipper with a dried beef company for 
approximately twenty-two years and that he retired from the 
company due to swelling and problems he was having with his 
feet.  He related that his job required him to prepare and 
pack specific orders for customers and that he worked in a 
cooler wherein the temperature was approximately 45 degrees.  
He described the symptoms from which he was suffering, to 
include sharp pain and swelling in his feet, radiating pain 
into his knees, cramps in his calves, and burning sensations 
in his great toes and numbness.  He testified that he had to 
elevate his legs three times a day, fifteen to twenty-five 
minutes each time.  

The veteran's VA outpatient treatment records from February 
1991 to October 1993 reflect treatment for lower extremity 
pain.  In March 1993, it was noted that he needed inserts for 
his feet and he was instructed to keep off his feet as much 
as possible.  

As the foregoing demonstrates, the veteran has had residuals 
of cold injury for many years that have undoubtedly affected 
his employment in a job requiring him to be on his feet most 
of the day.  However, fairly significant interference with 
the veteran's employability is contemplated in his combined 
evaluation.  The evidence in this case simply does not 
demonstrate that he is unable to obtain or retain 
substantially gainful employment as a result of the 
disabilities affecting his left extremity.  The information 
obtained from the veteran's former employer indicates that 
the veteran retired; however, such information does not 
objectively support the veteran's assertion that he left his 
job due to his service-connected disability.  Significantly, 
there is no opinion by a medical or other professional that 
the veteran's lower extremity disabilities have rendered him 
unemployable, and he has not indicate that any such opinion 
is in existence.  

Solely as regards the service-connected lower extremity 
disabilities, the evidence simply does not indicate, 
considering the veteran's high school education and years of 
employment history, his service-connected disabilities would 
preclude all forms of employment "ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  

In view of the foregoing, the Board finds that the record 
presents no basis for allowance of the claim.  While the 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b), the 
preponderance of the evidence is against the veteran's claim 
and that doctrine is inapplicable.  









ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

